Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no mention of a “first seal portion” or “second seal portion” in the specification, as recited in claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Without further explanation in the specification, it cannot be determined what is required of “first seal portion” and “second seal portion” as recited in claims 9 and 20.  Are these the same as the “first seal surface” and “second seal surface”?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 (9-24 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Magness (US 2018/0339841).

Magness discloses:
1. A valve for a dispenser, the valve comprising: 
a valve body (28H) comprising: 
an outer surface (the radially outer surface) and an inner passageway (vertically along the center of FIG 5, the space in which 28S is located) extending about a longitudinal axis (see FIG 5), wherein the inner passageway comprises a first passageway opening (just above the upper lip of 28M, compare to Applicants first passageway opening 76) and a second passageway opening (at the bottom of 28H; compare to applicant’s second passageway opening 78) and a passageway surface extending from the first passageway opening to the second passageway opening (which defines the space therein);
a first valve body surface (the top surface; compare to Applicant’s 96) and a second valve body surface (the bottom surface; compare to Applicant’s 98) opposite the first valve body surface; and
a valve body cavity (in which the upper lip of 28M is received) extending about the longitudinal axis, wherein the valve body cavity is positioned between the inner passageway and the outer surface (as mapped, see FIG 5);

a valve seal (28M) comprising a first seal surface (the outward-facing surface of 28M located between the upper lip and lower lip of 28M; compare to Applicant’s 102) and a second seal surface (the inward-facing surface of 28M, which receives 28S; compare to Applicant’s 104) opposite the first seal surface, wherein the first seal surface abuts at least a portion of the passageway surface (see FIG 5), wherein a portion of the valve seal extends from the inner passageway (in which 28S is located) about the second passageway opening (at the bottom of 28H) and into at least a portion of the valve body cavity (the space in which the upper lip of 28M is located; see FIG 5); and
a valve stem (28S) extending through the inner passageway, wherein the valve stem comprises an outer stem surface (on the outside thereof) and an inner stem surface (on the inside thereof) opposite the outer stem surface, wherein a portion of the second surface of the valve seal (the inward-facing surface of 28M) operatively engages a portion of the outer stem surface (see FIG 5).
2. The valve of claim 1, comprising a retaining member (the bottom portion of 28S with increased diameter) joined to the valve stem, wherein the retaining member extends outward from the outer stem surface (see FIG 5), and wherein the retaining member comprises a void (the opening through 28S extends into the retaining member).
3. The valve of claim 1, wherein the valve seal (28M) extends from the inner passageway and beyond the first passageway opening (as mapped; see FIG 5).
4. The valve claim 1, wherein the valve seal extends from the inner passageway to the first passageway opening (it extends to it and beyond it, as mapped, see FIG 5; alternatively the first passageway opening is read as that opening at the top of the seal).
5. The valve of claim 4, wherein the valve seal extends above the first passageway opening (see FIG 5, where the first passageway is mapped as explicitly set forth in the analysis of claim 1).
6. The valve of claim 1, wherein the valve seal comprises a valve seal second end portion (the radially annular portion of the the upper lip of 28M), and wherein the valve seal second end portion is substantially surrounded by the valve body cavity (as mapped, see FIG 5).
7. The valve of claim 1, wherein the valve body cavity extends from the second valve body surface towards the first valve body surface (as mapped, see FIG 5).
8. The valve of claim 1, wherein the valve body cavity extends from the inner passageway towards the outer surface of the valve body (as mapped, see FIG 5).
Regarding claim 9, see the analysis of claim 1 above.  As understood, the first seal portion of claim 9 includes the first seal surface of claim 1, and the second seal portion of claim 9 includes the second seal surface of claim 1.(2
10. The pressurizable container of claim 9, comprising an outer container (22, 23; see FIG 3) having a neck (at the top) and having a bottom (at the bottom, FIG 3) opposite the neck, wherein at least a portion of the valve body is disposed within the neck (see FIG 5).
11. The pressurizable container of claim 9, comprising a propellant (40) disposed in the outer container.
12. The pressurizable container of claim 9, wherein the first seal portion has a variable thickness (as understood, the thickness of the seal along the length is not uniform).
13. The pressurizable container of claim 9, wherein the first seal portion comprising an upper portion having a first thickness and a lower portion having a second thickness, and wherein the second thickness is greater than the first thickness (as understood, as shown in FIG 5 the thickness of the seal generally increases from top to bottom).
14. The pressurizable container of claim 9, wherein the valve stem comprises an orifice extending from the outer stem surface to the inner stem surface (orifices through the sidewall of the valve stem are shown toward the bottom of the valve stem in FIG 5).
15. The pressurizable container of claim 14, wherein the inner stem surface defines a channel (the flow path through the stem), wherein the channel is in fluid communication with the orifice (shown in FIG 5: they are connected).
16. The pressurizable container of claim 15, wherein the first seal portion comprises a first engagement portion (towards the top of the seal) and a second engagement portion (towards the bottom of the seal) opposite the first engagement portion and a nonengagement portion positioned between the first engagement portion and the second engagement portion (see FIG 5: 28M contacts 28S at the top and bottom, with at least one area of no contact in the middle), wherein the first engagement portion and the second engagement portion are configured to operatively engage the outer stem surface (as shown in FIG 5), and wherein a gap is formed between the nonengagement portion and the outer stem surface (see FIG 5).
17. The pressurizable container of claim 16, wherein the orifice is positioned between the first engagement portion and the second engagement portion (see FIG 5).
18. The pressurizable container of claim 10, comprising a product delivery device (55) joined to at least one of the valve body and the outer container.
19. The pressurizable container of claim 18, wherein the product delivery device comprises a bag (para. 0150).
20. The pressurizable container of claim 18, wherein the product delivery device comprises a dip tube (a straw; para. 0150).
Regarding claim 21, see the analysis of claims 9, 14 and 15 set forth above.
22. The pressurizable container of claim 21, wherein a portion of the valve seal engages the orifice when the valve stem is positioned in a sealing configuration (see FIG 5, which shows the vavle seal protruding into the upper orifices in the sidewall of the valve stem).
23. The pressurizable container of claim 21, wherein the orifice is positioned between the first passageway opening and the first seal portion when the valve stem is positioned in a sealing configuration (as mapped, as shown in FIG 5).
24. The pressurizable container of claim 21, comprising a retaining member (at the bottom of 28S) joined to the valve stem, wherein the retaining member engages at least a portion of the valve seal when the valve stem is positioned in a sealing configuration (as shown in FIG 5), and wherein a gap is formed between the retaining member and the valve seal when the valve stem is positioned in a dispensing configuration (when the valve stem is shifted downward from the position of FIG 5, to allow flow through the valve).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,419,463 discloses a similar aerosol valve with a retaining member that has some of the unclaimed features disclosed in Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
5/4/22